Order denying plaintiff’s motion for the sequestration of defendant’s property or for security affirmed, without costs. Order granting defendant leave to interpose an answer and reducing alimony and counsel fee modified by fixing the alimony at ten dollars a week and as so modified affirmed, without costs; the answer to be served within ten days from the entry of the order herein. In our opinion, there was no abuse of discretion by the Special Term in denying plaintiff’s motion for sequestration or security, the defendant’s default in pleading is excusable as a matter of favor, and defendant is not entitled to a reduction in weekly alimony beyond the amount to which he asks that it be reduced, namely, ten dollars a week. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.